McKAY, Circuit Judge,
dissenting:
When others, including the personal attorney of an incompetent, stipulate away the rights of that incompetent, the stipulation should be strictly construed against the surrender of important rights. Nothing in the stipulation before us indicates anything other than a purpose to delay litigation pending a decision of the Colorado Supreme Court. The pertinent sentence reads as follows: “[I]t could be destructive of the child’s interest and judicially wasteful to go forward with this matter which by reason ought to be ruled on by the Colorado Supreme Court, as a matter of first impression.” As for the trial court’s reservation about not guaranteeing reinstatement, it could not be any broader than the court’s power. Its power was to deny reinstatement if the complaint did not state a cause of action or the motion was not timely under the stipulation. Even the trial court in its order denying reinstatement appears to acknowledge (as it must) that the complaint states a cause of action. Whatever the best interest of the plaintiff may be perceived to be, I see nothing to justify refusing to reinstate on that ground in this stipulation. The law does not authorize us to refuse people the right to vindicate their interests because we believe that would be against their best interest or, as the trial court observed, because we don’t think the recovery will be large.*
I would direct the trial court to reinstate the well pleaded cause of action for the denial of this minor’s constitutional rights.

 In a recent case, a jury thought seven days of negligently caused anxiety was worth $500,000 in actual damages and $10,000,000 in punitive damages. Silkwood v. Kerr-McGee Corp., 485 F.Supp. 566 (W.D.Okl.1979), rev’d in part on other grounds, 667 F.2d 908 (10th Cir.1981), appeal docketed, 50 U.S.L.W. 3949 (U.S. May 20, 1982).